McCay, Judge.
1. The interest of this juror — the presumption of his bias, is extremely remote. The affidavit does not even show he was an applicant for office under the city government. The witnesses qualify even this by saying, “or was about to be.” If it were a good ground for new trial that a juror was in any way situated as to make it desirable for him to make fair weather with one of the parties, we fear few verdicts ■ would stand. To justify setting aside a verdict on the ground of a prejudiced juryman, either the fact of bias should appear, or such a relation between the parties, as that of kindred, or the actual relation of master and servant, from which the law infers bias. It would be extending the inference beyond all reasonable bounds, to say that one is biased who is seeking to be *248the servant of another, or who is about to seek to be so. It appears, too, from the counter-affidavits, that the juror had, in fact, been discharged from the city service, and the inference, if any, would be bias against the city.
2. We do not think the charge, taking it altogether, was unfair to the plaintiff in error. The difference between damage to the fisheries by flooding them or diverting the water, and damage by making them less accessible, is not very perceptible, and the judge put before the jury fully that injury to the fisheries, was one of the matters for them to pass upon. Nor in his statement that the agreement took out of the case -damage for the land cut off on the side of the river, is there, by any fair inference, any exclusion of the question of damage for difficulty of access to the fisheries. The whole charge must be taken together, and no jury at all attentive to the charge could be misled. It is evident, too, from the verdict, that the question of damages for difficulty of access to the fisheries was considered.
3. We suspect the real ground of this motion turns on the verdict and that the Qther grounds are only put in as a make weight. We think the verdict not contrary to the testimony. We know nothing of the high character of the witnesses on one side, or the humbleness of those on the other, and there is certainly a plenty of testimony, if the jury believed it, to authorize the verdict. As to the fisheries, we cannot but think the statements of some of the witnesses of the land owner very extravagant. ■. An income, such as they estimate, would make the fact that they had been in the main abandoned, inexplicable. At any rate, tide jury are not only the legal, but the proper judges of the credibility of the witnesses, and it would be a violation of the uniform rulings of this court for us to interfere. We must say, too, that we think the plaintiffs in error ought to be satisfied. They have got more than, under, their own oath to the tax receiver, their land was worth. Even the fisheries do not seem to have made any large element of its value, when they came to give it in for taxes. We can understand how counsel, in the warmth of *249their interest for their clients, may see very great damage in this appropriation, but a jury, under oath, or a court of review, must take a far less’onesided view of the matter.
Judgment affirmed.